DETAILED ACTION
Remarks
The instant application having Application Number 16/376351 filed on April 5, 2019 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 3/9/2020, 4/9/2020, 6/18/2020 and 8/31/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Patent Publication No. 2020/0104385 A1, ‘Zheng’, hereafter) in view of Jobi et al. (US Patent Publication No. 20180189121 A1, ‘Jobi’, hereafter).

Regarding claim 1. Zheng teaches a method comprising: 
in response to the request, moving, by one or more hardware processors, the file from the first layer to a second layer of the union file system of the storage device, the second layer corresponding to the tenant; and based on the file being on the second layer of the union file system, providing access to the application to a second user device associated with a second user identifier of the tenant (Zheng [0068] discloses that Daemons can read from the data root (e.g. list all the available images or start a container with the required image data) and write to the data root (e.g. store a new image or update an existing layer).  Zheng [0071] discloses that a layer may be implemented between daemons and shared storage..  A second request is received from a second daemon to write data to all or a portion of the image. In one embodiment, the second daemon may be different from the first daemon. For instance, the first daemon may be running on a first compute node, and the second daemon may be running on a second compute node (i.e., tenants with identifier) separate from the first compute node. In another embodiment, the second request may include a request to write updated metadata from a memory of the second daemon to all or a portion of the image within the shared storage, Zheng [0082-0083], [0099], [0101.  FIG. 10 illustrates an exemplary live migration implementation 1000, according to one exemplary embodiment. As shown in Fig. 10, when a first daemon 1002 receives a request for creating a first container instance 1004, it will union read only layers 1010 of an image 1014 and a new, writable layer 1012 to provision the file system for the first container instance 1004. By default, the mount point for this union file system is located in a data root directory 1006 on shared storage 1008. As a result, the writable layer 1012, which contains all local modifications to the file system of the first container instance 1004 and the container instance's runtime configuration, is also accessible from different hosts (e.g., a second daemon 1016 running on a second host, etc.), Zheng [0126]).
Zheng does not teach
receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share an application defined using a file stored in a first layer of a union file system of a storage device, the first layer corresponding to the first user identifier;
However, Jobi teaches
receiving, via a network, a first request from a first user device associated with a first user identifier of a tenant to share an application defined using a file stored in a first layer of a union file system of a storage device, the first layer corresponding to the first user identifier (the union file system approach of copying the file upon a write to the file generates a new inode for the copy. Therefore, if the base layer subsequently writes to the copy of the file, the upper layer that has copied the file will not be accessing the file with the same inode as the lower layer and thus will not be able to read the changes written by the base layer, Jobi [0034], [0049].  A request to store data in an application container may be received, such a request may be received at a storage container node (i.e., tenant) that includes a graph driver as well as an instantiation of the application container. Such a request may be received from another node or client machine. As also discussed above, such a request may include one or more application container identifiers that may be used to identify a specific node (i.e., identifying a node or tenant associated with the a user or client), and a specific application container within that node, Jobi [0062]); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Zheng and Jobi before him/her, to modify Zheng with the teaching of Jobi’s containerized application system graph driver.  One would have been motivated to do so for the benefit of providing technique for constructing an image layer storage driver, where the image layer storage driver may load the upper layer into memory by first loading the snapshot associated with the base layer and then loading on top the snapshot associated with the upper layer (Jobi [0035]).
Regarding claim 2. Zheng as modified teaches, wherein the first user identifier has read-write access to the first layer and read-only access to a third layer of the union file system (Jobi [0034-0035], [0054-0056]).  
Regarding claim 3. Zheng as modified teaches, wherein the third layer is below the second layer and the second layer is below the first layer (Jobi [0034-0035], [0054-0056]). 
Regarding claim 4. Zheng as modified teaches, wherein the second layer is unavailable to a third user identifier of a second tenant (Zheng [0084-0085], [0093] and Figs. 5-6).  
Regarding claim 5. Zheng as modified teaches, wherein the first layer is unavailable to the second user identifier (Zheng [0084-0085], [0093] and Figs. 5-6).  
Regarding claim 6. Zheng as modified teaches, further comprising:  
Attorney Docket No. 2058.C54US123 Client Ref. No. 180785US01receiving a third request from the first user device associated with the first user identifier to stop sharing the application (Zheng [0087], [0090]); and 
in response to the third request, moving the file from the second layer to the first layer (Zheng [0087], [0090]).  
Regarding claim 7. Zheng as modified teaches, further comprising: 
determining a set of applications available to the second user identifier by accessing a corresponding set of application template files in a directory, the set of applications comprising the shared application (Zheng [0075], [0098], [0119]); and 
wherein the moving of the file from the first layer to the second layer comprises moving the file to the directory on the second layer (Zheng [0068-0069], [0126]).  
Regarding claim 8. Zheng teaches a system comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations (a computer readable storage medium that has program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se, and where the program instructions are executable by a processor to cause the processor to perform a method including identifying, by the processor, Zheng [0027]) comprising:
although claim 8 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 8. Therefore; claim 8 is rejected for at least the same reason as claim 1 above.
Regarding claims 9-14, the method steps of claims 2-7 substantially encompass the system recited in claims 9-14.  Therefore, claims 9-14 are rejected for at least the same reason as claims 2-7 above.
Regarding claim 15. Zheng teaches a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations (a computer readable storage medium that has program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se, and where the program instructions are executable by a processor to cause the processor to perform a method including identifying, by the processor, Zheng [0027]) comprising:
although claim 15 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-20, the method steps of claims 2-6 substantially encompass the medium recited in claims 16-20.  Therefore, claims 16-20 are rejected for at least the same reason as claims 2-6 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168